Title: To Thomas Jefferson from James Wilkinson, 12 November 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir,
                            Seat of Major Minor, nearNatchez, Novem. 12, 1806.
                        
                        I again intrude upon you the subject of the duplicate under cover, which presents a spectacle of human
                            depravity, to excite our sorrow, indignation and abhorrence.
                  Many circumstances have intervened since my last,
                            confirmatory of the information previously received, and demonstrative of a deep, dark and wicked conspiracy. My doubts have
                            ceased, and it is my opinion, that nought but an immediate peace in Europe can prevent an explosion which may desolate these settlements, inflict a deep wound on our republican policies,
                            involve us in a foreign conflict, and shake the Government to its very foundation.
                  I received from a correct source the
                            information under cover, at Natchitoches on the 6th instant, and make no question of the facts, though I trust the report of the
                            agent alluded to was a mere “ruse de guerre” to popularize and gain auxiliaries to the real design, “to seize on New Orleans, revolutionize the territory, and carry an expedition
                            against Mexico by Vera Cruz.” This is indeed a deep, dark and wide spread conspiracy, embracing the young and the old, the
                            democrat and the federalist, the native and the foreigner, the patriot of ’76 and the exotic of yesterday, the opulent and
                            the needy, the ins and the outs; and I fear it will receive strong support in N. Orleans,  from a quarter little suspected, from whence I have been recently addressed by a Gallo-American, formerly distinguished at Olmutz in a better cause. By
                            masking my purposes and flattering his hopes, I expect to discover
                            the extent and leading characters of the combination in that city; and, till this is effected, I shall carry an equivocal
                            exterior to every person who may see me, excepting my confidential officers.
                        My letter to the secretary of war will expose to you my military movements and intentions,
                            which may, I hope, meet your approbation; and I intreat that you may be
                            pleased to order him to honor the drafts which may be made on him, for materials and other disbursements essential to the
                            fortifying the city of New Orleans, to enable me to defend it, to repulse the assailants, and command the pass of the river.
                  You will perceive on inquiry that my means are greatly deficient, but may rest satisfied that nothing shall be omitted
                            which can be accomplished by indefatigable industry, incessant vigilance and hardy courage; and I gasconade not when I tell
                            you, that in such a cause, I shall glory to give my life to the service of my country; for I verily believe such an event
                            to be probable; because should seven thousand men descend from the Ohio, and this is the calculation, they will bring with them the sympathies and good wishes of that country, and none
                                but friends can be afterwards prevailed on to follow them: with my handful of veterans, however gallant, it
                            is improbable I shall be able to withstand such a disparity of numbers; and it would seem we must be sacrificed unless you
                            should be able to succour me seasonably by sea, with two thousand men
                            and a naval armament, to command the mouth of the Mississippi.
                  To give effect to my military arrangements, it is absolutely
                            indispensible, N. Orleans and its environs should be placed under martial law; for without this, the disaffected can neither
                            be apprehended nor banished; private property can neither be appropriated nor occupied for public purposes; the
                            indiscriminate intercourse between town and country cannot be restrained, and my every disposition will of course be
                            hourly and daily exposed to my adversaries. To effect this necessary measure, I must look up to your influence and
                            authority.  To insure the
                            triumph of government over its enemies, I am obliged to resort to political finesse and military stratagem. I must hold
                            out false colors, conceal my designs, and cheat my adversaries into a state of security, that when I do strike, it may be
                            with more force and effect; and therefore my own bosom, were it possible, should be the sole repository of my determination.
                            But independent of considerations of policy, my personal safety will require the most profound reserve, to the last moment
                            of indecision; for were my intentions exposed, there are more than three desperate enthusiasts in N. Orleans, who would seek
                            my life, and although I may be able to smile at danger in open conflict, I will confess I dread the stroke of the assassin,
                            because it cannot confer an honorable death.
                        Having put the front of the troops in motion for New Orleans under Major Porter, and made arrangements for the
                            rest to follow under colonel Cushing, I left Natchitoches on the 7th instant, and arrived here the 11th to pick up what
                            intelligence I could of the doings above; to sound the public mind; to require a body of militia from the governor, and
                            above all, to find some intelligent confidential agent, who would convey this despatch to you with certain oral communications, which I dare not letter, because nothing less
                            than an overt act will, in my Judgment, warrant the official commitment of names, and none such has as yet been committed,
                            within my knowledge.
                  Mr. Briggs, with whose good sense and integrity I have been long acquainted, is the only person to whom
                            I could venture to confide the important commission; and he, at my pressing instance, under the assurance I have ventured to make him of your approbation, has agreed to absent himself
                            from his office, under some feigned pretext, and to hand this to you; and to guard against the loss of life or limb, and
                            the casualties of disease, I have associated an attendant with him, who will proceed with my paquet in case any accident
                            should happen to Mr. Briggs.
                        
                            Ja. Wilkinson.
                     True extract. N. Pinkney, Captain.
                        
                    